Citation Nr: 1712315	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-26 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine (cervical spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision granted the Veteran an increased 40 percent disability rating for osteoporosis of the cervical spine.

On his October 2011 VA Form 9, the Veteran requested a videoconference hearing, which was originally scheduled in February 2014.  In July 2014, the Board remanded the claim to reschedule the hearing, which was then rescheduled to be held in August 2015.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2009 to assess the severity of his service-connected osteoporosis of the cervical spine disability.  At that time, the diagnosis was changed to cervical spine degenerative joint disease and subluxation status post lammectomy with a residual scar and intervertebral disc syndrome (IVDS) involving bilaterally the subscapular nerves."  In addition, there were subjective factors of pain radiating to both arms.  In light of the above, the Board finds that the Veteran should be afforded a new VA examination, to determine the current severity of his service-connected cervical spine disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).
Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding, pertinent VA records dated from May 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding, pertinent, VA treatment records from May 2010 to present.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected cervical spine disability.  The examiner must be provided access to the claims file, including a copy of this remand.  The examiner should address the following:

(a) The VA examiner must state whether there is the unfavorable ankylosis of the entire spine.

(b) With regard to the Veteran's IVDS, the VA examiner should state whether the Veteran has had any incapacitating episodes, and if so, the number and total duration of such episodes, during the entire appellate period.  

(c) The examiner should set forth all neurological findings associated with the Veteran's service connected cervical spine disability.  In doing so, the examiner should identify, and comment on the frequency, extent and severity of the neurological disability with respect to each extremity.  All neurological manifestations should be described in detail. 

The examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).  

3.  Then, readjudicate the claim, to include consideration of whether a separate rating for neurological manifestations is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

